t c memo united_states tax_court mark and valorie kruse petitioners v commissioner of internal revenue respondent docket no filed date steven j chase john w west iii cheryl l gordon and dale s davidson for petitioners randall b pooler and randall p andreozzi for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent's motion for summary_judgment pursuant to rule the issue for decision is whether there is a genuine all rule references are to the tax_court rules_of_practice and procedure all section references are to the continued - - issue as to any material fact and whether a decision may be rendered as a matter of law as to whether petitioners have paid_or_incurred litigation costs within the meaning of sec_7430 and c b petitioners have filed a response objecting to the granting of this motion based on the record herein we conclude a hearing and oral argument is not necessary for the resolution of the pending motion background petitioners are husband and wife petitioner mark kruse is the president and sole shareholder of mark a kruse d c p c d b a kruse chiropractic clinic hereinafter kruse p c on date respondent issued a notice_of_deficiency determining deficiencies in petitioners' income_tax for the and tax years the notice_of_deficiency determined adjustments as to payments made by kruse p c as a participating employer in the supplemental employers' benefit association seba employers' benefit plan of america and the seba employers benefit trust of america hereinafter collectively referred to as the seba plan for the and tax years the notice_of_deficiency determined that the payments were includable in petitioners' gross_income for those years under sec_402 and the matter involved the issue of whether the seba plan is a t scontinued internal_revenue_code as amended nonqualified_deferred_compensation_plan subject_to sec_404 or a welfare_benefit_fund under sec_419 another adjustment set forth in the notice_of_deficiency pertained to whether the kruse p c money_purchase_pension_plan and trust is a qualified_pension plan exempt from tax under sec_501 on date petitioners filed a timely petition in this case subsegquently lawyers of the law firm of abel band russell collier pitchford gordon the law firm were retained to represent petitioners in this matter petitioners submitted affidavits which state in part we retained the law firm through the seba employers plan and trust to represent us in connection with this action although we executed no letter of representation this affidavit will serve to acknowledge that we were and still remain liable to pay the law firm all costs and fees incurred with regard to their representation of ourselves in this proceeding we have paid dollar_figure' of these fees directly through the assessment of our seba employers plan and trust fund in order to fund this action in the event that the seba plan and trust did not or does not pay the law firm all reasonable fees and costs incurred in relation to the above referenced tax_court case we hereby certify that we were and do remain liable for this amount william gable is the president of the seba plan all invoices for services rendered by the law firm in this case have this amount was amended to dollar_figure in subsequent affidavits q4e- been addressed to mr gable as of date the law firm billed a total of dollar_figure for services rendered and mr gable paid dollar_figure of that amount with assets of the seba plan mr gable also provided an affidavit stating the seba plan is funding the case and petitioners are liable for any amounts if any not paid_by the plan the parties settled all the adjustments determined in the notice_of_deficiency on date a stipulation of settlement was filed wherein the parties agreed that there are no deficiencies in income taxes owed by petitioners nor overpayment due to petitioners and that there are no penalties due from petitioners under sec_6662 for taxable years and on the same date petitioners filed a motion for award of reasonable_litigation_costs under sec_7430 and rule seeking to recover costs in the amount of dollar_figure plus attorney's_fees incurred during the prosecution of the motion respondent objected to the granting of the motion petitioners requested a hearing on the motion which was scheduled to be held at a trial session in tampa florida the parties estimated that the hearing would reguire or more days since the issue whether respondent was substantially justified would require the presentation of substantial evidence in lieu of the hearing on petitioners’ motion for litigation costs the parties entered into a stipulation to be bound whereby the - parties agreed to stay the proceedings on the motion for litigation costs for the shorter of a months or b such time as either petitioners or another participant in the seba plan or any of the seba plan's controlled affiliates or subsidiaries whom both parties agree to be similarly situated to petitioners files a petition and ultimately resolves on the merits in this court the substantive issues of the case in the event the 12-month_period elapses before such a case is resolved in this court the parties shall confer with the court to determine whether this matter will be set for hearing settled or stayed for an additional period of time the parties will cooperate in resolving the issue of whether and to what extent petitioners have paid_or_incurred reasonable_litigation_costs under sec_7430 the parties will cooperate in resolving any disputed fact to permit the execution of a written stipulation of all facts relevant to the issue of whether and to what extent petitioners have paid_or_incurred reasonable_litigation_costs under sec_7430 and toa timetable in which respondent will file a motion for summary_judgment on the issue of whether petitioners have paid_or_incurred reasonable_litigation_costs under sec_7430 if he elects to do so discussion the parties were unable to resolve the issue of whether petitioners have paid_or_incurred reasonable_litigation_costs under sec_7430 as a result respondent filed a motion for summary_judgment on the above issue petitioners filed an objection to respondent's motion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 we believe that summary_judgment is an appropriate vehicle in the particular circumstances of this case to resolve a limited issue in the pending motion for litigation costs since it may assist in forgoing a needless expensive and time-consuming evidentiary hearing anticipated by the parties sec_7430 provides that in the case of any court proceedings brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty the prevailing_party may be awarded a judgment for reasonable_litigation_costs incurred reasonable_litigation_costs include reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding sec_7430 b in the case presently before us petitioners contend they have paid_or_incurred litigation costs within the meaning of sec_7430 c b - j- because they were and remain legally obligated to pay any and all litigation costs and expenses not paid_by the seba plan by virtue of the requirement that attorney's_fees have been incurred by the party sec_7430 differs from some other fee-shifting statutes unlike the civil rights attorneys fees awards act which provides for allowance of a reasonable attorney's fee as part of the costs or the foia provision which permits payment of other litigation costs reasonably incurred sec_7430 is more narrowly drawn the plain language of the statute controls here the common meaning of the word incur is to become liable or subject_to bring down upon oneself 87_tc_838 the simple truth is that the plain language of sec_7430 x is limited to actual expenditures id pincite in analogous circumstances it has been held that fees are incurred when there is a legal_obligation to pay them 856_f2d_56 8th cir applying sec_304 of the uniform relocation assistance and real_property acquisition policies act of publaw_91_646 84_stat_1906 u s c a attorney's_fees were not actually incurred because the party claiming them had no legal_obligation to pay them accord 908_f2d_1407 8th cir construing to a similar effect the equal_access_to_justice_act codified pincite u s c sec_504 and sec_28 u s c sec see also republic plaza properties partnership v commissioner tcmemo_1997_239 - petitioners contend that based on the definition of incurred set out above they have incurred the full attorney's_fees and costs in this matter we disagree petitioners’ liability for fees and costs in this matter is contingent because petitioners are liable for reasonable fees and costs if any not paid to the law firm by the seba plan if the liability to pay the item of expense is contingent upon the happening of a subsequent event the item cannot be regarded as incurred until the year in which the occurrence of the event causes the contingent_liability to become an absolute one see 195_f2d_475 3d cir revg 16_tc_1020 any liability petitioners have for fees and costs is contingent on the subsequent event of the nonpayment of fees and costs by the seba plan to the law firm as of date the seba plan paid dollar_figure of the dollar_figure billed in this matter as of that date petitioners' contingent_liability was in the amount of dollar_figure the difference between the amount billed by the law firm and the amount_paid by the seba plan this liability is not incurred until the subsequent event of nonpayment by the seba plan petitioners assert in their affidavits that they retained the law firm through the seba plan to represent them the fact that petitioners may have retained and were represented by --- - attorneys in this matter is not sufficient to meet the requirements of sec_7430 see thompson v commissioner tcmemo_1996_468 petitioners assert in their affidavits that they have paid dollar_figure of the fees and costs through a direct assessment of their share of funds in the seba plan to the extent that petitioners paid fees and costs through direct assessment of their share of the seba plan we would agree that they would have paid and incurred litigation costs however the amount of dollar_figure paid_by the seba plan as of date less the dollar_figure allegedly paid_by petitioners through direct assessment of their share of the funds in the seba plan was not paid_or_incurred by petitioners since this amount has been paid_by the seba plan petitioners are not liable for payment of that amount nor is there some subsequent event which would cause petitioners to become liable in addition the amount of petitioners' contingent_liability has not yet been incurred as explained above for the aforementioned reasons we grant respondent's motion for summary_judgment to the extent of the dollar_figure billed and paid in this matter except to the extent petitioners have asserted that dollar_figure in payments were made by them through direct assessment of petitioners' share of funds in the seba plan with respect to the dollar_figure in legal fees that may have been paid -- - through direct assessment of their funds in the seba plan petitioners should have an opportunity to establish this amount was paid_by them and proceed with their case for reasonable_litigation_costs pursuant to sec_7430 to reflect the foregoing an appropriate order will be issued
